                                                            U.S.DlSThriCT COURI
             IN THE UNITED STATES DISTRICT COURT          FOR SAVANMAH DIV.
                   THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION
                                                           23}8nFni3 PM3:57

MARK ELLERY NANCE,
                                                          SLERK     ^
                                                                        OFGA.
     Plaintiff,

V.                                              CASE NO. CV418-165


JOSE MORALES, Warden; CYTHIA
RIVERS, Chief Counselor;
LAQUIDA LEWIS BROWN, O Building
Counselor; ASHRAF NOORI; ROBIN
OWENS; and MR. TOOLE;


     Defendants.




                           ORDER


     Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 9), to which no objections have been

filed.   After a   careful de   novo   review    of the   record, the

report and recommendation is ADOPTED as the Court's opinion

in this case with the following modification, Plaintiff's

complaint is DISMISSED WITHOUT PREJUDICE.          Accordingly, the

Clerk of Court is DIRECTED to close this case.


     SO ORDERED this        day of December 2018.




                                 WILLIAM T. MOORE,
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
